IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1932
                              Filed June 15, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEBRA DENISE OLIVER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



      A defendant appeals her convictions for kidnapping in the first degree,

attempted murder, and willful injury. AFFIRMED.



      David Barajas of Gaudineer & George, L.L.P., West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee.



      Heard by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                             2


TABOR, Judge.

        Ronald Carris dialed 911 from inside the trunk of his own car, whispering

his license plate number to the dispatcher so police could intercept his

kidnappers. Carris was able to identify “Deb” as one of his captors. The phone

line remained open while Carris suffered multiple blows from a brick. By the time

the police tracked the phone to Prospect Park, Carris was bleeding heavily and

gasping for breath. The officers apprehended Debra Oliver at the scene. A jury

found Oliver guilty of first-degree kidnapping, attempt to commit murder, and

willful injury.

        On appeal, Oliver argues the State failed to offer sufficient evidence of her

guilt.1 Oliver foists blame on co-defendant John Deering, contending he forced

her to drive Carris’s car to the park. She also claims she did not assault Carris.

Finding sufficient evidence to support the jury verdicts, we affirm her convictions.

I.      Prior Facts and Proceedings

                They threw me in the back of the trunk . . . . It’s Deb . . . .
        It’s a black Impala . . . . They’re out here, I can’t talk right now . . . .
        [Dispatcher:] Who did this to you? [Carris:] Deb, Deb2 . . . . I can’t
        get away, they’re right here . . . . I’ve been in here about fifteen,
        twenty minutes. Could you GPS me?

So began Carris’s desperate call for help in the early morning hours of April 11,

2014. He told the dispatcher the name of the female kidnapper, Deb, but he did


1
   At oral argument, Oliver’s attorney withdrew her challenge regarding Oliver’s
statements to police after waiving her Miranda rights and before asking for an attorney.
Additionally, Oliver asks us to preserve for possible postconviction proceedings a claim
trial counsel was ineffective in not obtaining records regarding Carris’s stepdaughter,
who testified regarding his debilitated condition. The State agrees this claim is “better
addressed” in postconviction proceedings. Accordingly, we preserve this claim.
2
  Carris identified the kidnapper as Deb Jordan. The record does not reveal why Carris
referred to her by the last name of Jordan rather than Oliver.
                                            3


not know the name of her male confederate, later determined to be John

Deering.    Carris also told the dispatcher he remembered leaving from Sixth

Avenue. The dispatcher asked Carris: “Who is Deb to you”? Carris replied, “Just

a friend. No, not really a friend.”

       After about four minutes, the kidnappers removed Carris from the trunk

while unbeknownst to them the 911 recording continued. One kidnapper told the

other, “Get the brick.” Sixty-year-old Carris pleaded: “Come on. Will you stop?

Don’t . . . . I’m not going to tell anything . . . . Come on, just let me go. I’m not

going to tell nothing.”

       After five minutes, Deering said: “He’s out. He’s out. He’s going to sleep.”

Oliver replied: “No, he’s not . . . no, he’s not.”3 Deering then said: “Drop it on his

head . . . throw it on his head.” One of the kidnappers then repeated: “Get the

brick. Get the brick. After six minutes, Deering implored: “Enough Deb, he’s

out.” Listening to the mayhem, the dispatcher exclaimed: “Oh, they’re hitting

him.” At that point the predominant sound on the recording was the victim’s

grossly abnormal breathing. After seven minutes, Oliver said: “Come on it’s late.”

       After nine minutes, Deering urged: “Get my coat.”4 One of the kidnappers

excitedly repeated: “Drag him. Drag him by the leg. He’s got a fake leg, just

drag him . . . . Grab a leg. Grab, grab, grab somewhere . . . . Okay, you ready?”

After ten minutes, Deering said: “Come on, Deb.”                   The call was then

disconnected.

3
   A reasonable jury listening to the 911 call at trial could find from the overall
circumstances that the male voice was Deering and the female voice was Oliver.
Accordingly, we use their names when describing the call.
4
  This directive apparently was not carried out—as the police would later discover a
black leather jacket containing Deering’s Iowa identification card left in Carris’s Impala.
                                         4


       Dispatch eventually located Carris’s phone signal coming from Prospect

Park. Upon first arriving at the park, the police saw the Impala’s rear passenger

window was smashed. Outside the car, the police found a large pool of blood, an

empty wallet, and drag marks from the pool of blood toward a nearby wooded

area. On the ground at the edge of the woods, an officer located Carris, who

was “injured severely” and taking slow, deep breaths. Seeing his concave skull

fracture, paramedics rushed Carris to the hospital, where doctors kept him alive.

But Carris suffered irreversible brain damage and, at the time of trial, required

round-the-clock nursing care.

       A short distance from where Carris lay, the police found Oliver quietly lying

face down and took her into custody. The police did not locate a second suspect

in the park. While Oliver was sitting on the curb in handcuffs, she told an officer

she had been with John Deering. Oliver did not tell the officer she had been

threatened by Deering. Oliver had a cell phone with her.

       Investigators found a right-handed black glove at the scene and later

tested it for DNA. The DNA profile of the blood on the outside palm of the glove

matched Carris, while Deering’s DNA was discovered inside the glove.

Investigators also found a brick, which looked to be soaked with blood, and the

scattered parts of two cell phones, one of which was later determined to belong

to Carris.

       Police transported Oliver to the police station, where she waived her

Miranda rights and answered detectives’ questions. When she did so, Oliver did

not know Carris had called 911 and his beating had been captured in an audio

recording. After giving one address as her residence, Oliver later acknowledged
                                          5


she had been with Carris “all week” and had “some bags at his house.” Oliver

complained her throat was sore “from when [Deering] grabbed me around the

neck.”

         Oliver said she had been driving Carris’s car all weekend, and she

provided a rambling explanation of the evening’s events.            Oliver told the

detectives she and Carris picked up her friend Cameo Harris, and they drove

around looking for crack cocaine and alcohol. After purchasing vodka, “then we

take [Harris] to McDonald’s on 6th Avenue, and this is where we run into Mr.

John Deering. Well, he’s very abusive, he grabs me by the throat, for no reason

though.” Oliver said this “first incident” occurred when she was outside the car

and Deering grabbed her by the neck.

         Later in the interview, Oliver said they saw Deering and Earl Carmichael

outside McDonald’s, Carmichael got into the car, and she drove around with

Carris, Carmichael, and Harris for a couple of hours. Eventually, Oliver returned

to McDonald’s “and that’s when John Deering starts acting a damn fool.” At

some point, Oliver dropped off Harris, and then Carmichael, and once again only

Oliver and Carris were in Carris’s car.

         According to Oliver, she then stopped to talk to someone on Indianola

Road, and Deering “comes out of nowhere.” Oliver drove to the corner, “all of a

sudden, bam, on one side, and then, bam, on the other side.”             Oliver said

Deering threw a brick through the passenger rear window and “jumped through

the window” into the backseat.        Later in the interview, Oliver hedged her

statement of Deering throwing a “brick”: “I never actually saw the brick but I know

it was a brick, OK. Well, I can’t say I know it was a brick. But, actually, I thought
                                          6


it was a rock . . . . So, when the officers got there, I said: “Look for a brick, look

for a brick.” No officer testified to Oliver making that statement at the crime

scene.

         Oliver told the detectives she saw Deering putting on gloves after he

entered the car through the broken window. At one point, Oliver said Deering

threatened to “kill us” and eventually told her to drive to Prospect Park. Oliver

also said Deering asked her if she wanted him to kill Carris and Oliver told him

no. Oliver explained, Deering “jumps through the window and does all this, and

grabs me by the neck and it was just crazy after that.” Further, Deering is “telling

us both to shut up, grabs me by my neck.” The trio arrived at the park. Oliver

stated: “[T]he officer said something about the trunk, I don’t know. [Deering] tells

me, ‘Get down. Get to the weeds, lay down.’ OK. I pulled the keys . . . I was

lying down, that’s all I know.”

         When the officers again asked if Carris was ever in the trunk, Oliver

replied: “Not that I know of. Not that I know of. Unless I wasn’t with him, I was,

[Deering] had told me to get down in the weeds.” Oliver stated because she was

lying face down, she did not see Carris get out of the car or see Deering assault

Carris. A detective then said, “That looks like little spots of blood on your shirt.”

Oliver replied, “Well, I was in the weeds.”        Criminologists later determined

Carris’s spattered blood was on the front of Oliver’s shirt and pants.

         When the detectives asked Oliver to again explain the events at the park,

she responded, “OK, maybe I need an attorney.” After a suppression hearing,

the court excluded all statements made after her invocation of counsel under
                                         7


Iowa Code section 804.20 (2013). The court also suppressed all statements

made after Oliver stated she did not want to talk “right now.”

       The State charged Deering and Oliver in a joint trial information, but the

district court granted Deering’s motion to sever.      During Oliver’s jury trial in

October 2014, State witness Cameo Harris testified she had known Oliver and

Deering since childhood and had known Carris for around ten years. Harris said

Oliver referred to Carris as her roommate. According to Harris, shortly before

2:00 a.m. on April 11, she, Oliver, and Carris went out in search of alcohol.

Oliver drove, Harris was in the front seat, and Carris was in the back seat. As

they drove by the McDonald’s at Sixth Avenue and University, Deering and Earl

Carmichael flagged them down and got in the back of the car with Carris. When

the group arrived at the QuikTrip by McDonald’s too late to buy alcohol, they

drove to a house to buy drugs. During the trip, Harris observed Deering was “in

kind of a happy mood, but he was like moving really fast and [Oliver] kept telling

him, okay, calm down, be quiet.”

       When Harris entered the house to buy drugs, Oliver and Deering also

exited the car. Harris saw them arguing “face-to-face.” Carmichael was quiet

and remained in the car. Harris testified Oliver “wasn’t scared but I was scared

for her.”   According to Harris, Deering was aggressive toward both her and

Oliver. As Harris returned to the car, she saw Oliver “protecting” Carris by not

letting Deering get back in the car and by telling Carris to get in the front seat.

Harris said Oliver held Deering “by his shirt. She was bigger than [Deering,] and

[Deering] was talking, and [Oliver] wasn’t going to let him put his hands on her.”

Harris testified Oliver drove away from the drug house without Deering and then
                                         8


dropped Harris off. When Oliver drove away with Carmichael and Carris, Carris

was not injured, and the car was not damaged.

       On cross-examination Harris recalled saying in an earlier interview that

Deering was “kind of scared” when Oliver grabbed his shirt. Harris also admitted

she did not say Oliver was trying to “protect” Carris during her earlier interview or

her deposition. Harris then contended, “I just gave more detail this time.”

       According to Oliver’s statements to police, after Harris left the car, Oliver

dropped off Carmichael. Oliver and Carris continued to drive around. While

several hours thereafter are unaccounted for, both Oliver’s statements to the

police and Carris’s 911 call show Deering reunited with Oliver and Carris at some

point in the early morning hours.

       During closing argument, Oliver’s counsel argued the State did not prove

kidnapping because the evidence did not show Oliver removed Carris from one

place to another with the specific intent to do him harm or to try to conceal him.

As to attempted murder, counsel asserted the evidence did not show Oliver

participated in the brutal beating of Carris and did not show Oliver knew Deering

intended to kill Carris—“She had to know that. Just being there isn’t enough.”

On the willful injury charge, counsel again pointed to Deering:

               [Y]ou have to find that [Oliver] knew what Mr. Deering was
       going to do because all of the evidence in this case is that Mr.
       Deering is the one running the show, he is the one that beat Ronald
       Carris, [Deering has] all of the DNA evidence at the scene . . . . Not
       just that she was there. She was there. She told [the officer] John
       Deering . . . . [Oliver] is what she said she was, a person in the car
       when John Deering broke that window in and forced his way in and
       acted upon.
                                         9


       The jury found Oliver guilty beyond a reasonable doubt on all three

counts, and she appeals her convictions.

II.    Scope and Standards of Review

       We review challenges to the sufficiency of the evidence for correction of

legal error. State v. Robinson, 859 N.W.2d 464, 467 (Iowa 2015). In assessing

the jury’s finding of guilt, we view the evidence in a light most favorable to the

State. Id. We are bound by the finding of guilt unless it is not supported by

substantial evidence. Id. Evidence is substantial if it would convince a rational

trier of fact Oliver is guilty beyond a reasonable doubt. See id.

III.   Sufficiency of the Evidence

       On appeal, Oliver claims the State’s evidence “did not sufficiently show

that she participated or aided anyone in the commission of the crimes.” She also

asserts the State failed to present a “theory as to the motive for the crimes.”

       As a starting point, we recognize motive is not an element of these crimes

and its proof is not essential to our sustaining Oliver’s convictions. See State v.

Knox, 18 N.W.2d 716, 724 (Iowa 1945).           But even so, we find substantial

evidence in the record for a rational fact finder to conclude Carris’s kidnappers

planned to rob him. The kidnappers were driving Carris’s car, threw him in the

trunk against his will, and investigators found Carris’s empty wallet and cell

phone on the ground at the crime scene. From this evidence, it was reasonable

for the jury to infer robbery as a motive for the crimes. See State v. Parkey, 471

N.W.2d 896, 897 (Iowa Ct. App. 1991) (stating trier of fact is allowed to make

legitimate inferences from the evidence in the record).
                                          10


       Beyond the robbery motive, we find ample evidence in the record to

support her convictions for actively participating or aiding and abetting in the

crimes. First, the jury heard the audio recording of Carris’s chilling 911 call. The

male kidnapper, later determined to be Deering, repeatedly refers to the female

kidnapper by the name “Deb” and can be heard saying during the beating:

“Enough, Deb, he’s out.” More than seven minutes into the call, Oliver can be

heard saying, “Come on, it’s late.” Their audible conversation belies Oliver’s

statements to police that she was passively lying in the grass at the park. The

jury also could have inferred from the recording that Deering and Oliver acted

together to drag Carris’s body towards the woods where police found Oliver.

       Second, unaware of the 911 call, Oliver told police Carris was not in the

trunk and she did not see an assault or hear a fight. The 911 call shows the

falsity of Oliver’s statements. See State v. Cox, 500 N.W.2d 23, 25 (Iowa 1993)

(“A false story told by a defendant to explain or deny a material fact . . . is by

itself an indication of guilt . . . [and shows] the defendant fabricated evidence.”).

       Third, the verdict is supported by the fact Carris’s blood was splattered on

the front of Oliver’s shirt and pants. The jury was entitled to discredit Oliver’s

interview statement that his blood was on her clothing because she was “in the

weeds.” See State v. Mitchell, 568 N.W.2d 493, 503-04 (Iowa 1997) (stating the

credibility of witnesses is generally left to the jury, “allowing it to resolve

inconsistencies as it sees fit”).

       As the judges of credibility, the jurors also were free to reject Oliver’s

assertions to police that she feared Deering. Harris testified it was Deering who

was afraid of Oliver after she grabbed his shirt earlier in the evening. Oliver also
                                        11


made inconsistent statements about Deering strangling her. Originally, she said

he placed his hands around her throat at McDonald’s. Later in the interview, she

said Deering grabbed her throat after he broke out the car’s window on Indianola

Road. An officer testified Oliver had no injuries to her throat at the time of the

interview.

       When viewed in the light most favorable to the jury’s verdicts, including all

reasonable inferences that may be deduced from the evidence, we determine

substantial evidence existed to find Oliver guilty beyond a reasonable doubt on

all three counts. See State v. Adams, 554 N.W.2d 686, 692 (Iowa 1996) (stating

“proof of intent usually consists of circumstantial evidence and the inferences that

can be drawn from that evidence”).

       AFFIRMED.